241 F.2d 830
INSURANCE CLUB OF DALLAS, Appellant,v.UNITED STATES of America, Appellee.
No. 16265.
United States Court of Appeals Fifth Circuit.
March 1, 1957.

Oliver W. Hammonds, George E. Ray, Ray & Hammonds, Dallas, Tex., for appellant.
Louise Foster, Atty., Dept. of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., John C. Ford, Asst. U. S. Atty., Dallas, Tex., Heard L. Floore, U. S. Atty., Fort Worth, Tex., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
This appeal presents the sole question whether the trial court's finding that appellant was a social club and thus subject to the imposition of an excise tax on its dues and initiation fees was error. The district court found as a fact that the club had a card room, a liquor room, a cocktail room; that ladies were allowed to come to the club and that from liquor sales alone a substantial profit was made by the club. Thereupon he found that the organization "was in truth and in fact a social club in which a large sum of money was made as profits."


2
The facts stipulated and testified to fully support the findings of the trial court. They do not greatly differ from those which the court found present in the Downtown Club of Dallas v. United States of America, 5 Cir., 240 F.2d 159. On the authority of that case and in view of the fact that whether or not the social aspects of an organization of businessmen are so material as to bring it within the provisions of Section 1710 of the Internal Revenue Code of 1939, 26 U.S.C.A. § 1710, and the applicable Treasury Regulation 43 (1941 edition, Sections 101.24 and 101.25) is a question of fact, the judgment of the trial court is


3
Affirmed.